--------------------------------------------------------------------------------

Exhibit 10.9
 
AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (this “Amendment”), dated November 15,
2009, is made by and among American Oriental Bioengineering Inc., a Nevada
corporation (the “Company”), and Binsheng Li, residing at Nangang District,
Harbin, China (the “Executive”).  Any capitalized term not defined herein shall
have the meaning for such term specified in the Employment Agreement (as defined
below).
 
WHEREAS, the Executive and the Company entered into an Employment Agreement
dated April 9, 2009 (the “Employment Agreement”);
 
WHEREAS,  under the Employment Agreement, the Executive was initially granted a
certain number of shares of common stock (the “Shares”) and an option (the
“Option”)  to purchase a certain number of shares of common stock (the "Initial
Grant"), which numbers were based upon the Company's internal method for
valuing each share of its common stock issued or issuable under its 2006 Equity
Incentive Plan at the time of the grant (the "Per Share Value"), to reach
a total annual compensation value for accounting purposes (the "Total Value");
 
WHEREAS, as the result of an error in the calculation of the Per Share Value,
the number of shares issuable under the Option was incorrect and should have
been lower although the Total Value, the exercise price and the Shares remain
unchanged from the date of the Initial Grant;
 
WHEREAS, the Option should be reduced and the Compensation Committee of the
Board of Directors has ratified, approved and confirmed in all respects, the
reduction in the Option;
 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.   The first sentence of Section 7 of the Employment Agreement is hereby
amended and restated in its entirety by inserting the following:
 
“The Executive shall receive 51,380 shares of the Company's common stock and
33,169 stock options for services to be rendered during the Term.”
 
2.   Except as specifically amended hereby, the Employment Agreement shall
continue in full force and effect unmodified and the parties hereby reaffirm the
same.
 
3.   This Amendment shall be construed in accordance with and governed by the
laws of the State of New York, without giving effect to the conflict of laws
principles thereof.
 
4.   This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument.  A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 
 

  AMERICAN ORIENTAL BIOENGINEERING, INC.       By:  /s/ Tony
Liu                                      Name: Tony Liu    Title:   Chairman and
Chief Executive Officer 

 
EXECUTIVE:


/s/ Binsheng Li                                  
Binsheng Li
 

--------------------------------------------------------------------------------

 